                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

TRUSTEES OF THE OPERATING            CASE NO.
ENGINEERS PENSION TRUST, et          2:19−cv−06921−DSF−KS
al.
            Plaintiff(s),             Order to Show Cause re
                                      Dismissal for Lack of
     v.                               Prosecution
SHARP'S BACKHOE SERVICE, INC.
           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, Sharp's Backhoe Service, Inc. failed to plead or otherwise
  defend within the relevant time. The Court orders plaintiff to show cause in
  writing on or before March 11, 2020 why the claims against the
  non-appearing defendant(s) should not be dismissed for lack of prosecution.
   Failure to respond to this Order may result in sanctions, including dismissal
  for failure to prosecute.

    IT IS SO ORDERED.

Date: February 26, 2020                   /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
